DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020 has been entered.

Information Disclosure Statement
The information disclosure statement dated 1/19/2021 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
 “input device” in claim 4;
“removal unit” in claim 11;
“individual identification device” in claim 22;
“control device” in claim 25; and 
“input device” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited “first memory that stores whether or not somatic cells have been introduced to the stem cell producer(s), as a first state”; “second memory that stores whether or not the stem cell producer(s) is/are connected with the drive device(s), as a second state” and “third memory that stores whether or not the produced stem cells can be placed in the cryopreserver(s), as a third state” are indefinite.  While the claim appears to recite physical memories as part of the claimed system, it is not clear what further limitations are encompassed by the language “stores whether or not …”.  It is not clear if the recited memories are provided with programming language or merely serving as a support for information or data.  In other words, it is not clear what is meant by store as a state.  What is the information being stored?  In view of the instant disclosure, it would appear that the memories are merely serving as a support for information or data (presence or no presence) and do not include any programming that would provide patentable weight (MPEP 2111.05, III).  For example, the specification associates a switch or light detector with the memory which would imply an on/off state or “0” or “1” as the data stored by the memory.  Clarification and/or correction is requested.
The additional memories recited in the dependent claims are indefinite for the same reasons as set forth above with respect to the memories of claim 1.
Claims 2-32 are included in this rejection because they depend from indefinite claim 1 and do not cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Noggle et al. (US 2013/0345094) in view of Armstrong et al. (US 5,985,653).
With respect to claim 1, the reference of Noggle et al. discloses a stem cell manufacturing system that includes: one or more production devices (culture plates (68)-(94)); one or more drive devices (Fig. 5C) (172) (174); one or more cryopreservation devices (Fig. 5C) (190); the system also includes a PC that communicates with all instruments and controls the manipulation of the cell culture-ware and cells among the hardware components (¶[0218]).
While the reference of Noggle et al. discloses the use of culture plates, the plates do not appear to be “closed production devices” which interact with “drive devices” as to maintain the production devices in an environment suitable for producing stem cells.
The reference of Armstrong et al. discloses that it is known in the art to culture stem cells in a system that includes “closed production devices” (100) that interact with “drive devices” (300)(400) as to maintain the production devices in an environment suitable for producing stem cells.  The drive devices of Armstrong et al. include an air supply pump (col. 17, lines 33-37).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the system of the primary reference to employ closed culture devices and drive device as suggested by the reference of Armstrong et al. for the known and expected result of maintaining the sterility of the cells during the culture process.  
With respect to the claimed first, second and third memory devices, the memory device provided in the PC of the reference of Noggle et al. is structurally capable of storing the states or presence data required of claim 1.  Note, the instant disclosure states that the different memory devices can all be the same or a unit (¶[0090]).  Also note, the instant memories do not 
With respect to claims 2-4, the memory device provided in the PC of the reference of Noggle et al. is structurally capable of storing the states or presence data required of claims 2-4.  Note, the instant disclosure states that the different memory devices can all be the same or a unit (¶[0090]).  Also note, the instant memories do not appear to include programming but rather appear to merely serve as a support for information or data which indicates a presence or no presence.  Finally, the reference of Armstrong et al. also discloses the use of memory device (206) which is structurally capable of storing the information required of claims 2-4.  For this reason, the memories of the references of Noggle et al. and Armstrong et al. are considered to be structurally the same as the memories of the instant claims.
With respect to claims 7-10, the reference of Noggle et al. discloses the use of robotic rail system (182) for moving the culture devices between various stations within the culture system (Fig. 5C).  With respect to the use of a first, second and third conveyer in the instant claims, the instant disclosure state that the different conveyor devices can all be formed in a unitary body (¶[0065]).
With respect to claims 11-13, the memory device provided in the PC of the reference of Noggle et al. is structurally capable of storing the states or presence data required of claims 11-13.  Note, the instant disclosure states that the different memory devices can all be the same or 
With respect to claims 14-17, incubator (172)(174) or freezing liquid handler (154) can be considered “a storage” or functional equivalent thereof since it would provide the same function.  The memory discussed above with respect to claim 1 would be structurally capable of storing the states required of claims 14-17.  Note, the instant disclosure states that the different memory devices can all be the same or a unit (¶[0090]).
With respect to claims 18-21 and 28-30, if the cryopreservation device (190) of the reference of Noggle et al. does not inherently include a temperature sensor, it would have been well within the purview of one having ordinary skill in the art to provide a temperature sensor for the known and expected result of controlling and/or monitoring the temperature conditions within the cryopreservation device.  The memory discussed above with respect to claim 1 would be structurally capable of storing the states required of claims 18-21.  Note, the instant disclosure states that the different memory devices can all be the same or a unit (¶[0090]).  Additionally note that statements of intended use carry no patentable weight in apparatus-type claims if the structures are the same.
With respect to claims 22-24, if the containers of the system of the modified primary reference do not inherently include individual identification devices, it would have been well 
With respect to claim 25, the system of the modified primary reference discussed above with respect to claim 1 would include a control device (PC) (¶[0218]) and input device as required of claim 25.
With respect to claims 26 and 27, the reference of Noggle et al. discloses the use of robotic rail system (182) for moving the culture devices between various stations within the culture system (Fig. 5C).  With respect to the use of a first, second and third conveyer in the instant claims, the instant disclosure state that the different conveyor devices can all be formed in a unitary body (¶[0065]).
With respect to claims 31 and 32, the system of the modified primary reference as discussed above with respect to claim 1 is structurally capable of being used to culture any of the cells listed in claims 31 and 32.

Response to Arguments
With respect to the 35 USC 103 rejections of record, Applicants argue that the rejection is improper for the following reasons:
i) Because the applied references do not teach or suggest the recited first-third states, they also logically fail to teach or suggest the recited first-third memory that store the recited first-third states.
ii)The above discussions by the Office are directed to memory devices which are for, or capable of, storing information, but do not actually store specific information as claimed. Therefore, the discussions by the Office and the descriptions of the references do not teach or suggest the recited first-third memory that store the recited first-third states.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference of Hammons et al.(US 2011/0207209) is cited as prior art that includes an automated culture system that includes sensors and memories for detecting the presence or absence of various components within the system including growth cassettes (¶[0390]).
The references of Schryver (US 2016/0114326) and Knippscheer et al.(US 5,022,236) are cited as prior art that pertains to automated cryogenic storage devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB